DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
In response to applicant’s amendment, dated 12/14/2020, the examiner acknowledges the cancelation of claims 1-20 which has rendered the rejection set forth on 09/15/2020 as moot.  Claims 21-40 are pending.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, the prior art does not teach and/or suggest “generating a plurality of segmentation curves from the model of the patient bone; identifying a portion of a segmentation curve of the plurality of segmentation curves associated with the model of the patient bone for modification; receiving a modification of the portion of the segmentation curve; updating the model of the patient bone according to the portion of the segmentation curve that was modified” in combination with the other limitations set forth in claim 21.
Regarding independent claims 31, the prior art does not teach and/or suggest “identifying a portion of the 2D bone model contour line of the first segmentation curve for modification; receiving a modification of the portion of the 2D bone model contour line of the first segmentation curve; updating the model of the patient bone according to the portion of the 2D bone model contour line of the first segmentation curve that was modified ” in combination with the other limitations set forth in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
February 11, 2021